18-10122-jlg      Doc 141   Filed 07/24/19     Entered 07/24/19 09:04:06        Main Document
                                             Pg 1 of 17




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  CASE NO. 18-10122-jlg
 In re:
                                                  CHAPTER 11
 PENNY ANN BRADLEY,

                        Debtor-in-Possession.



               REPLY MEMORANDUM IN FURTHER SUPPORT OF MOTION OF
              NSM82 LLC TO APPOINT A CHAPTER 11 TRUSTEE PURSUANT TO
                                  11 U.S.C. § 1104(a)
                               (Related Docket No.: 131)


TO THE HONORABLE JAMES L. GARRITY, JR.
UNITED STATES BANKRUPTCY JUDGE

          NSM82 LLC (“NSM82”), through its attorneys, Law Offices of Kenneth L. Baum LLC,

by way of Reply Memorandum in further support of the Motion of NSM82 LLC to Appoint a

Chapter 11 Trustee Pursuant to 11 U.S.C. § 1104(a) [Dkt. No. 131] (the “Motion”), respectfully

represents: 1



          1
         Unless otherwise noted, the capitalized terms herein shall have the definitions ascribed
to them in the Motion.
18-10122-jlg    Doc 141      Filed 07/24/19     Entered 07/24/19 09:04:06         Main Document
                                              Pg 2 of 17




      THE APPOINTMENT OF A TRUSTEE IS WARRANTED AND NECESSARY

       A.      NSM82 Has Standing to Seek the Appointment of a Chapter 11 Trustee.

       1.      The Debtor first attempts to defeat the Motion by arguing that NSM82 has no

standing to seek the appointment of a Chapter 11 trustee because it is not a party in interest,

claiming that NSM82 “has not provided even a scintilla of explanation, let alone evidence, as to

any claim it purports to hold against the Debtor such that NSM[82] could be deemed a creditor.”

(See Debtor’s Omnibus Opposition to the Motion of NSM82 LLC to Appoint a Chapter 11

Trustee Pursuant to 11 U.S.C. § 1104(a) and Joinder of Atlas Union Corp. [Dkt. No. 139]

(“Debtor’s Opposition”) at p. 12, ¶ 53.) This argument fails for two (2) simple reasons.

       2.      First, in its motion for entry of an order authorizing the issuance of a subpoena to

the Debtor and compelling her to appear for an examination and produce documents pursuant to

Fed. R. Bankr. P. 2004 [Dkt. No. 83] (the “Rule 2004 Motion”), NSM82 explained that it “has a

substantial claim against the Debtor that it seeks to further quantify and file a proof of claim for

in the Debtor’s Chapter 11 case.” (Rule 2004 Motion, at p. 3, ¶ 8.) The elements of NSM82’s

claim against the Debtor include:

               a. The Debtor’s rejection, while serving as managing member of
               Norfolk, of an offer to purchase the Property that would have
               satisfied the existing mortgage debt on the Property, thereby
               causing substantial damages to NSM82;

               b. The Debtor’s encumbrance of the Property as security for a
               $2.6 million loan from Global Payment Services Limited and
               failure to explain how the proceeds of that loan were used;

               c. The Debtor’s overpayment of an investor in NSM82, Stephen
               Squinto, by approximately $250,000; and

               d. The Debtor’s apparent use of the Property for her own
               benefit, which has caused damage to and devalued the Property.

(Rule 2004 Motion at pp. 2-3, ¶¶ 4-7.)
                                                  2
18-10122-jlg    Doc 141      Filed 07/24/19     Entered 07/24/19 09:04:06         Main Document
                                              Pg 3 of 17


       3.      The Debtor did not oppose the Rule 2004 Motion, nor, critically, did she claim

that NSM82 lacked standing as a party in interest to seek discovery under Bankruptcy Rule 2004,

which is a sine qua non of obtaining such relief. See Fed. R. Bankr. P. 2004(a) (“On motion of

any party in interest, the court may order the examination of any entity.”). After consenting to

NSM82 obtaining an order for discovery, producing numerous documents (with a promise to

produce more), agreeing to appear for her deposition, and also consenting to entry of an order

extending the time within which NSM82 may file a complaint determining the dischargeability

of its debt pursuant to Section 523(c) of the Bankruptcy Code (see Dkt. No. 116) – all without

arguing that NSM82 lacked standing as a party in interest – the Debtor cannot now take a

contrary position as grounds for opposing the Motion. See In re Stevenson, 2008 WL 2003125,

*2 (Bankr. D.D.C. May 8, 2008) (“If a party fails to timely assert that a party is not a real party

in interest, the argument is waived.”),

       4.      In addition, even if NSM82’s claim is presently unliquidated – a condition that

NSM82 intends to remedy through the Rule 2004 discovery process – this does not prevent

NSM82 from seeking the appointment of a Chapter 11 trustee. Pursuant to Section 1109(b) of

the Bankruptcy Code, “[a] party in interest, including…a creditor…, may raise and may appear

and be heard on any issue in a case under this chapter.” 11 U.S.C. § 1109(b). The term

“creditor” is defined under the Bankruptcy Code as, inter alia, an “…entity that has a claim

against the debtor that arose at the time of or before the order for relief concerning the debtor….”

11 U.S.C. § 101(10)(A). The term “claim,” in turn, is defined as the “…right to payment,

whether or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,

matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured….” 11 U.S.C.

§ 101(5)(A). Accordingly, NSM82, as the holder of an unliquidated claim, clearly has standing

to seek the appointment of a Chapter 11 trustee.
                                                   3
18-10122-jlg     Doc 141       Filed 07/24/19     Entered 07/24/19 09:04:06       Main Document
                                                Pg 4 of 17


        B.      The Debtor’s Recent Arrest and Indictment for Mortgage Fraud, Combined
                with Her Lack of Disclosure Regarding the Post-Petition Disposition of More
                Than $2.2 Million, Necessitates the Appointment of a Chapter 11 Trustee
                Pursuant to Section 1104(a)(1) and (2) of the Bankruptcy Code.

        5.      The Debtor goes to great pains to distinguish the level of proof necessary for a

criminal indictment under New York law from that of the appointment of a Chapter 11 trustee

under Section 1104(a) of the Bankruptcy Code, and to argue that her recent arrest and

indictment, standing alone, do not warrant the appointment of a trustee. There are several critical

facts, however, that overcome her arguments.

        6.      First, the Debtor was not arrested for an ordinary crime unrelated to her role as a

Chapter 11 debtor-in-possession. She was charged by the Manhattan District Attorney, and

indicted, based on multiple counts of fraud; specifically, Residential Mortgage Fraud in the First

Degree, Grand Larceny in the Second Degree, Forgery in the Second Degree, and Criminal

Possession of a Forged Instrument in the Second Degree. (See Indictment in The People of the

State of New York against Penny Bradley, a true copy of which is attached as Exhibit A.) These

are gravely serious accusations that not only will require the Debtor to expend a significant

amount of time and resources to defend, 2 but also go to the heart of her fiduciary duty to her

creditors. See In re Centennial Textiles, Inc., 227 B.R. 606, 612 (Bankr. S.D.N.Y. 1998) (“The

debtors, as debtors in possession, and Gersten, their president, owed fiduciary duties to the

creditors and the estate.”).




        2
          In her Opposition to the Motion, the Debtor notes that she “has retained experienced
counsel (Benjamin Brafman, Esq.) who is vigorously defending the criminal case and who has
been paid by the Debtor’s ex-husband.” (Debtor’s Opposition at p. 18, ¶ 79.) Nowhere does the
Debtor state when she intends to file an application to retain special criminal counsel pursuant to
Section 327(e) of the Bankruptcy Code and provide the requisite disclosures regarding, inter
alia, the proposed compensation arrangement pursuant to Fed. R. Bankr. P. 2014.

                                                   4
18-10122-jlg    Doc 141      Filed 07/24/19     Entered 07/24/19 09:04:06         Main Document
                                              Pg 5 of 17


       7.      The charges leveled against the Debtor by the Manhattan District Attorney, in and

of themselves, are sufficient to cast serious doubt on the Debtor’s ability to continue to serve in a

fiduciary role for her creditors. Other facts and allegations regarding proper disclosure of her

assets and their disposition, however, only add fuel to the fire.

       8.      As noted in the Motion, Bistro Shop, LLC received $1,860,172.54 on March 28,

2018, another $412,524.01 on March 29, 2018, and then, beginning almost immediately

thereafter, made several transfers to an account ending in 6922 that virtually depleted the funds

in their entirety. In her Opposition to the Motion, the Debtor asserts that that money was

transferred to one of her wholly-owned entities, PBOR, LLC. While that appears to be correct –

a review of PBOR, LLC’s bank records for its account ending in 6922 reflect the receipt of these

funds – it is also clear that PBOR, LLC, rapidly spent down that money almost in its entirety on

what appear to be excessive and luxury purchases. As of March 29, 2019, there was only

$39,159.83 remaining in PBOR, LLC’s bank account (see statement attached hereto as Exhibit

B), begging the question of how the Debtor managed to spend down more than $2 million in one

(1) year.

       9.      Moreover, in a July 10, 2019 article in the New York Post regarding the Debtor’s

arrest (a true copy of which is attached as Exhibit C), it is noted that, “[p]rosecutors allege

Bradley also splashed out on $30,000 worth of Rolexes and purchased $98,000 worth of gold

coins which investigators have been unable to recover.” While these alleged luxury purchases

apparently remain the subject of an ongoing investigation, it should be noted that in Item 12 of

Schedule B to her Chapter 11 petition, the Debtor listed “One Rolex Watch ($5000) and

Assorted other jewelry ($2000).” In Item 16 to Schedule B, the Debtor listed $1,000 in cash, and

in Item 8, she listed no collectibles of value. If the Debtor truly is in possession of almost

$130,000 in jewelry and collectibles but has not accounted for them in her bankruptcy schedules,
                                                  5
18-10122-jlg       Doc 141     Filed 07/24/19     Entered 07/24/19 09:04:06       Main Document
                                                Pg 6 of 17


not only should that constitute further grounds to grant the Motion, it may also warrant the filing

of a similar motion by the United States Trustee pursuant to Section 1104(e) of the Bankruptcy

Code and a referral to the United States Attorney for possible bankruptcy fraud.

         10.      Taken together, the above circumstances leave NSM82 – and, presumably, most or

all of the Debtor’s other creditors – with no faith that the Debtor can carry out her fiduciary duty

to her creditors to maximize the possible return to them. Appointing a Chapter 11 trustee will not

prevent the Debtor from earning a living or filing a plan of reorganization; it will simply add a

level of confidence in the administration of the Debtor’s estate that currently, and justifiably, does

not exist.

         11.      Accordingly, the Court should appoint a Chapter 11 trustee pursuant to Section

1104(a)(2) of the Bankruptcy Code.

         12.      No previous request for the relief sought herein has been made to this or any other

Court.



         WHEREFORE, NSM82 respectfully requests entry of an order granting the relief sought

in the Motion and such other relief as the Court deems just and proper.

Dated:         Hackensack, New Jersey
               July 24, 2019

                                                       LAW OFFICES OF KENNETH L. BAUM
                                                       LLC
                                                       Attorneys for NSM82 LLC


                                                       By:        /s/ Kenneth L. Baum
                                                               Kenneth L. Baum
                                                               167 Main Street
                                                               Hackensack, New Jersey 07601
                                                               (201) 853-3030
                                                               (201) 584-0297 Facsimile
                                                               kbaum@kenbaumdebtsolutions.com
                                                   6
18-10122-jlg   Doc 141   Filed 07/24/19     Entered 07/24/19 09:04:06   Main Document
                                          Pg 7 of 17




                          EXHIBIT A
  18-10122-jlg      Doc 141     Filed 07/24/19      Entered 07/24/19 09:04:06         Main Document
                                                  Pg 8 of 17


 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF NEW YORK


 THE PEOPLE OF THE STATE OF NEW YORK

                        -against-

 PENNY BRADLEY,

                                            Defendant.



       THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuses the

defendant of the crime of RESIDENTIAL MORTGAGE FRAUD IN THE FIRST DEGREE, in

violation of Penal Law §187.25, committed as follows:

       The defendant, in the County of New York, on or about September 9, 2016, knowingly and

with intent to defraud, presented, caused to be presented, and prepared with knowledge and belief

that it would be used in applying for, underwriting and closing a residential mortgage loan, a written

statement, to wit, the “Consent of Majority in Interest of Members of 46 East 82 nd Street LLC” and

its signature pages, which contained materially false information concerning a fact material thereto

and thereby received proceeds and any other funds in the aggregate in excess of one million dollars.



SECOND COUNT:

       AND THE GRAND JURY AFORESAID, by this indictment, further accuses the defendant

of the crime of GRAND LARCENY IN THE SECOND DEGREE, in violation of Penal Law

§155.40(1), committed as follows:

       The defendant, in the County of New York, during the period from on or about February 14,

2014, to on or about September 29, 2016, stole property from 46 East 82nd Street LLC and the

value of the property exceeded fifty thousand dollars.
  18-10122-jlg      Doc 141     Filed 07/24/19      Entered 07/24/19 09:04:06         Main Document
                                                  Pg 9 of 17

THIRD COUNT:

       AND THE GRAND JURY AFORESAID, by this indictment, further accuses the defendant

of the crime of FORGERY IN THE SECOND DEGREE, in violation of Penal Law §170.10(1),

committed as follows:

       The defendant, in the County of New York, on or about September 7, 2016, with intent to

defraud, deceive and injure another, falsely made, completed and altered a written instrument, the

same being and purporting to be, and calculated to become and to represent if completed, an

instrument which did and may have evidenced, created, transferred, terminated and otherwise

affected a legal right, interest, obligation and status, to wit, the signature page to the “Consent of

Majority in Interest of Members of 46 East 82nd Street LLC” bearing the name Oded Levy.



FOURTH COUNT:

       AND THE GRAND JURY AFORESAID, by this indictment, further accuses the defendant

of the crime of CRIMINAL POSSESSION OF A FORGED INSTRUMENT IN THE SECOND

DEGREE, in violation of Penal Law §170.25, committed as follows:

       The defendant, in the County of New York, on or about September 7, 2016, knowing the

instrument to be forged and with intent to defraud, deceive and injure another, uttered and possessed

a forged instrument, the same being and purporting to be, and calculated to become and to represent

if completed, an instrument which does and may evidence, create, transfer, terminate, and otherwise

affect a legal right, interest, obligation and status, to wit, the signature page to the “Consent of

Majority in Interest of Members of 46 East 82nd Street LLC” bearing the name Oded Levy.
  18-10122-jlg      Doc 141     Filed 07/24/19 Entered 07/24/19 09:04:06              Main Document
                                              Pg 10 of 17

FIFTH COUNT:

       AND THE GRAND JURY AFORESAID, by this indictment, further accuses the defendant

of the crime of FORGERY IN THE SECOND DEGREE, in violation of Penal Law §170.10(1),

committed as follows:

       The defendant, in the County of New York, on or about September 7, 2016, with intent to

defraud, deceive and injure another, falsely made, completed and altered a written instrument, the

same being and purporting to be, and calculated to become and to represent if completed, an

instrument which did and may have evidenced, created, transferred, terminated and otherwise

affected a legal right, interest, obligation and status, to wit, the signature page to the “Consent of

Majority in Interest of Members of 46 East 82nd Street LLC” bearing the name Denise LePera.



SIXTH COUNT:

       AND THE GRAND JURY AFORESAID, by this indictment, further accuses the defendant

of the crime of CRIMINAL POSSESSION OF A FORGED INSTRUMENT IN THE SECOND

DEGREE, in violation of Penal Law §170.25, committed as follows:

       The defendant, in the County of New York, on or about September 7, 2016, knowing the

instrument to be forged and with intent to defraud, deceive and injure another, uttered and possessed

a forged instrument, the same being and purporting to be, and calculated to become and to represent

if completed, an instrument which does and may evidence, create, transfer, terminate, and otherwise

affect a legal right, interest, obligation and status, to wit, the signature page to the “Consent of

Majority in Interest of Members of 46 East 82nd Street LLC” bearing the name Denise LePera.




                                                               CYRUS R. VANCE, JR.
                                                               District Attorney
                      18-10122-jlg   Doc 141   Filed 07/24/19 Entered 07/24/19 09:04:06   Main Document
GJ #1A, GJ Case # 3
                                                             Pg 11 of 17

                                           Filed:                            NA

                                                            No.



                                                                             THE PEOPLE OF THE STATE OF NEW YORK

                                                                                                 -against-

                                                                             PENNY BRADLEY,

                                                                                                                  Defendant.


                                                                                              INDICTMENT

    RESIDENTIAL MORTGAGE FRAUD IN THE FIRST DEGREE, P.L. §187.25
    GRAND LARCENY IN THE SECOND DEGREE, P.L. §155.40(1)
    FORGERY IN THE SECOND DEGREE, P.L. §170.10(1), 2 Cts
    CRIMINAL POSSESSION OF A FORGED INSTRUMENT IN THE SECOND DEGREE, P.L. §170.25, 2 Cts




                                                                             CYRUS R. VANCE, JR., District Attorney

                                                                                                A True Bill

                                           Jaime Hickey-Mendoza
                                           Rackets Bureau                                       Foreman
18-10122-jlg   Doc 141   Filed 07/24/19 Entered 07/24/19 09:04:06   Main Document
                                       Pg 12 of 17




                          EXHIBIT B
18-10122-jlg   Doc 141   Filed 07/24/19 Entered 07/24/19 09:04:06   Main Document
                                       Pg 13 of 17
18-10122-jlg   Doc 141   Filed 07/24/19 Entered 07/24/19 09:04:06   Main Document
                                       Pg 14 of 17




                          EXHIBIT C
18-10122-jlg   Doc 141   Filed 07/24/19 Entered 07/24/19 09:04:06   Main Document
                                       Pg 15 of 17
18-10122-jlg   Doc 141   Filed 07/24/19 Entered 07/24/19 09:04:06   Main Document
                                       Pg 16 of 17
18-10122-jlg   Doc 141   Filed 07/24/19 Entered 07/24/19 09:04:06   Main Document
                                       Pg 17 of 17
